

115 HR 3494 IH: National Care Corps Act of 2017
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3494IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Ms. Michelle Lujan Grisham of New Mexico introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Public Health Service Act to establish a National Care Corps, and to authorize grants
			 for local care corps programs, through which qualified volunteers provide
			 care, companionship, and other services to individuals in need, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the National Care Corps Act of 2017. 2.National Care Corps; local care corps programsPart D of title III of the Public Health Service Act (42 U.S.C. 254b et seq.) is amended—
 (1)by redesignating the second subpart XI (relating to a community-based collaborative care network program) as subpart XII;
 (2)by redesignating the second section 340H (42 U.S.C. 256i) as section 340I; and (3)by adding at the end the following:
				
					XIIINational Care Corps; local care corps programs
						340J.National Care Corps
							(a)Establishment
 (1)In generalThere is established in the Department of Health and Human Services a program to be known as the National Care Corps through which Corps volunteers provide approved services to individuals in need via participation in local care corps programs.
								(2)Staff
 (A)Appointment of DirectorThe Secretary, acting through the Administrator of the Administration for Community Living, shall appoint a Director of the Corps.
 (B)Duties of DirectorThe Director shall— (i)design, develop, and administer Corps programs;
 (ii)manage the daily operations of the Corps; and (iii)report to the Administrator of the Administration for Community Living.
 (C)Authority to employ staffThe Director may employ such staff as is necessary to carry out this subpart. (b)Selection and eligibility of volunteers (1)SelectionThe Director shall select eligible individuals as Corps volunteers.
 (2)Eligible IndividualsTo be eligible to serve as a volunteer in the Corps, an individual shall— (A)be at least 18 years of age on or before December 31 of the calendar year in which the individual begins participation in the Corps;
 (B)agree to participate in the Corps for a period of not more than 24 months, consisting of not more than 2 terms of up to 12 months;
 (C)submit an application to the Director at such time, in such manner, and containing such information as the Director may require;
 (D)pass a criminal background check as described in paragraph (3); and (E)agree to comply with such terms and conditions as the Director may require.
									(3)Criminal background check
 (A)In GeneralBefore selecting any individual to serve as a volunteer in the Corps, the Director shall request a criminal background check of such individual on a nationwide basis.
 (B)Volunteer prohibitionsAn individual shall be ineligible to be a Corps volunteer if— (i)such individual refuses to consent to the criminal background check; or
 (ii)the criminal background check does not demonstrate to the Director’s satisfaction that such individual is fit for Corps service.
										(c)Authorized benefits for Corps volunteers
 (1)In GeneralThe Director shall provide for Corps volunteers to receive allowances, health insurance, and post-service educational awards authorized by this subsection.
 (2)AllowancesThe Director shall provide each Corps volunteer with such living, travel, and leave allowances, and such housing, transportation, supplies, equipment, and subsistence as the Director determines to be necessary for the volunteer’s maintenance and to ensure the volunteer’s health and capacity to serve effectively.
 (3)Health insuranceThe Director shall provide for each Corps volunteer to receive health insurance coverage meeting the requirements of section 5000A(f) of the Internal Revenue Code of 1986.
								(4)Post-Service Educational Award
 (A)In GeneralThe Director shall establish an educational award for Corps volunteers. (B)Amounts (i)Number of awardsA Corps volunteer may receive up to 2 educational awards under this paragraph, one for each term of service as a volunteer.
 (ii)Amount for full term of serviceIn the case of a Corps volunteer who completes a term of full-time service in the Corps for a period of 12 months, as determined by the Director, such volunteer shall receive an educational award having a value equal to the maximum amount of a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) that a student eligible for such grant may receive in the aggregate (without regard to whether the funds are provided through discretionary or mandatory appropriations) for the award year.
 (iii)Incentive To pursue a degree in a health care professionIn the case of a Corps volunteer who commits to using his or her educational award (or awards, if applicable) under this paragraph for completion of a degree, certificate, or training in a health care profession, or in a social services profession related to the delivery of long-term services and supports to individuals in need, the value of such awards shall be twice the value that would otherwise be applicable under clause (ii).
										(iv)Amount for Other Periods of Service
 (I)In the case of a Corps volunteer who completes less than a 12-month term of full-time service in the Corps, as determined by the Director, such volunteer may receive a portion of the educational award described in clause (ii) or (iii) (as applicable) that corresponds to the quantity of service actually completed by the volunteer.
 (II)In the case of a Corps volunteer who completes more than 12 months of full-time service in the Corps, and less than 24 months of such service, as determined by the Director, such volunteer may receive, for the portion of service exceeding 12 months, a portion of the educational award described in clause (ii) or (iii) (as applicable) that corresponds to the quantity of service actually completed by the volunteer
 (C)Uses of AwardAn educational award shall be used to pay— (i)costs of attendance at an institution of higher education; or
 (ii)government or commercial loans received by an individual for the cost of attendance at an institution of higher education.
 (D)DefinitionsFor purposes of this paragraph: (i)Cost of AttendanceThe term cost of attendance has the meaning given such term by section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll).
 (ii)Institution of Higher EducationThe term institution of higher education has the meaning given such term under subsection (a) or (b) of section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (5)Federal hiring preferenceIn the case of a Corps volunteer who completes at least one term of full-time service in the Corps for a total period of 12 months or more, as determined by the Director, such volunteer shall be eligible for appointment in the competitive service in the same manner as Peace Corps volunteers as prescribed in Executive Order No. 11103 (April 10, 1963).
 (6)RegulationsThe Director shall issue any regulations that the Director determines to be necessary to carry out this subsection.
								(d)Assignment of Corps volunteers
								(1)Assignment
 (A)In GeneralThe Director shall assign each Corps volunteer to participate in a local care corps program. (B)Priority of AssignmentIn assigning Corps volunteers to local care corps programs, the Director shall—
 (i)take into consideration the population and geographic preferences of the volunteers; and (ii)assign not less than 20 percent of volunteers to programs that serve geographic areas in which the Director determines there is a shortage of approved services available for individuals in need, with priority given to low-income and minority populations.
										(2)Services provided by Corps volunteers
 (A)In GeneralThe Director shall assign Corps volunteers only for providing approved services to individuals in need through participation in local care corps programs.
 (B)Approved ServicesApproved services are services provided directly to individuals in need in home-based or community-based settings that—
 (i)result in person-to-person, supportive relationships with each individual served; (ii)support the achievement and maintenance of the highest level of independent living for each individual in need;
 (iii)are supported by appropriate orientation, training, and supervision; and (iv)are provided in support of, or in coordination with, a caregiver, if applicable.
 (C)Prohibited ServicesIn performing duties as a Corps volunteer, no volunteer shall provide— (i)professional medical services;
 (ii)administrative support services to a local Corps program; (iii)financial services;
 (iv)care in an institutional setting; (v)care prohibited under State law; or
 (vi)any other services determined by the director to be inconsistent with the purposes of the Corps. (D)Guidance Regarding Scope of ServicesThe Director shall issue guidance describing the scope of services that may be provided by Corps volunteers. In issuing such guidance, the Director shall provide for a public notice and comment period of not less than 60 days before issuing the guidance in final form.
									(e)Training and standards of conduct
 (1)Pre-Assignment Training ProgramThe Director shall develop a training program that provides Corps volunteers with instruction in the skills necessary to carry out an assignment in a local care corps program. Such training program shall include—
 (A)at least 40 hours of instruction for each Corps volunteer for each term (of 12 months or less) to be served in the Corps by the volunteer;
 (B)additional training for volunteers whose assignment requires skills that are particularly complex, including those necessary to serve individuals with physical, cognitive, or behavioral impairments;
 (C)appropriate training in the prevention of abuse, neglect, and exploitation; and (D)any other requirements the Director determines to be appropriate.
 (2)Standards of ConductThe Director shall establish and enforce standards to promote proper conduct and discipline within the Corps.
								(f)Status of Corps volunteers under Federal law
 (1)In generalExcept as otherwise provided in this subsection, Corps volunteers shall not, by reason of their status as volunteers, be treated as Federal employees or be subject to the provisions of law relating to Federal employment.
								(2)Work-related injuries
 (A)In generalFor purposes of subchapter I of chapter 81 of title 5, United States Code, relating to the compensation of Federal employees for work injuries, Corps volunteers shall be treated as employees of the United States within the meaning of the term employee, as defined in section 8101 of such title.
 (B)Special ruleIn the application of the provisions of subchapter I of chapter 81 of title 5, United States Code, to a Corps volunteer, the volunteer shall not be treated to be in the performance of duty while absent from the volunteer’s assigned post of duty unless the absence is authorized in accordance with procedures prescribed by the Director.
 (3)Tort claims procedureA Corps volunteer shall be treated as an employee of the United States for purposes of chapter 171 of title 28, United States Code, relating to tort claims liability and procedure.
 (g)Reporting requirementsThe Secretary of Health and Human Services, acting through the Administrator of the Administration for Community Living, shall transmit to Congress at least once in each fiscal year a report on the Corps. At minimum, such report shall include—
 (1)a description of the population served by each local care corps program during the preceding fiscal year, including—
 (A)an estimate of the number of individuals served in each State, disaggregated by race, ethnicity, age, disability, and socioeconomic status; and
 (B)identification of the type of settings in which the services were provided; (2)an evaluation of Corps operations; and
 (3)recommendations, if any, for improving Corps operations. 340J–1.Grants for local care corps programs (a)In generalThe Director may award grants to eligible entities described in subsection (b) to establish and implement a local care corps program through which Corps volunteers perform approved services for individuals in need as described in section 340J(d)(2).
 (b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a public or private nonprofit entity that is—
 (1)part of the aging network, as defined in section 102(5) of the Older Americans Act of 1965; (2)a time-banking or volunteer organizing agency that has expertise in delivering home- and community-based long-term services and supports to individuals in need;
 (3)a State, county, or local government; or (4)any other entity that has expertise in delivering home- and community-based long-term services and supports to individuals in need, as determined to be appropriate by the Secretary.
 (c)Other requirementsLocal care corps programs shall— (1)conduct in-person orientation and training for Corps volunteers;
 (2)develop and monitor volunteer assignments, which shall include selecting the individuals in need to be served by Corps volunteers, matching volunteers to assignments, and supervising volunteers;
 (3)maintain records and prepare reports as required by the Director; (4)provide regular opportunities for Corps volunteers to collaborate and engage with peer Corps members focused on sharing field experiences and best practices; and
 (5)carry out any other activities determined to be appropriate by the Director. (d)Application processTo seek a grant under this section, an eligible entity shall—
 (1)submit an application to the Secretary at such time, in such manner, and containing such information and assurances as the Secretary may require; and
 (2)include in such application a description of the scope of the services proposed to be provided through the entity’s local care corps program.
 340J–2.DefinitionsFor purposes of this subpart: (1)CorpsThe term Corps means the National Care Corps established under section 340J.
 (2)DirectorThe term Director means the Director of the National Care Corps appointed under section 340J(a). (3)Individual In NeedThe term individual in need means an individual who—
 (A)is at least 65 years of age or has a disability as defined in section 3 of the Americans With Disabilities Act of 1990 (42 U.S.C. 12102);
 (B)has difficultly with self-care or living independently; and (C)meets such other criteria as the Director determines to be appropriate.
 (4)Local Care Corps ProgramThe term local care corps program means a program funded with a grant awarded under section 340J–1. 340J–3.Authorization of appropriations (a)In GeneralTo carry out this subpart, there is authorized to be appropriated $350,000,000 for each of the fiscal years beginning after the date of the enactment of the National Care Corps Act of 2017.
 (b)Continued Availability of FundsAmounts authorized to be appropriated under subsection (a) for a fiscal year are authorized to remain available for that fiscal year and the subsequent fiscal year..
			